Citation Nr: 1502160	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 28, 2010 for the grant of service connection for chronic olecranon bursitis, right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) of the Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted the Veteran's claim of entitlement to service connection for chronic olecranon bursitis, right elbow; and, assigned a 10 percent rating, effective from October 28, 2010.  The Veteran disagreed with the effective date assigned for the grant of service connection, and this appeal ensued.  In April 2013, the Board remanded the matter to the RO to schedule the Veteran for a hearing.  

In a September 2014 rating decision the RO denied the Veteran's claim for a rating in excess of 10 percent for the service-connected right elbow disability and thus continued the 10 percent disability rating for that disability.  It does not appear that the Veteran has appealed that determination; and that matter is not before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Substantive Appeal to Board, received at the Board in March 2013, the Veteran specifically requested to appear for a personal hearing before a Veterans Law Judge at the RO in conjunction with this appeal.  In May 2013 he informed the RO that he wanted a video conference hearing.  In a May 2013 letter, the RO notified the Veteran that he had been scheduled for a video conference hearing August 29, 2013.  On August 28, 2013 (one day prior to the scheduled video conference hearing), the Veteran spoke to a VA employee (via telephone) at the RO, and reported that he would not be able to attend the August 29, 2013 video conference hearing in New Orleans due to an examination scheduled at the Shreveport VA Medical Center for his brain tumor.  He requested that the video conference hearing be rescheduled.  The Board is herein granting his motion to reschedule the video conference hearing for good cause shown.  38 C.F.R. § 20.702(c).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because video conference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the New Orleans RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




